Order entered July 26, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00566-CV

                            ERWIN CRUZ, ET AL., Appellants

                                              V.

                               MEHRDAD GHANI, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-16274

                                          ORDER
       Before the Court is appellants’ July 24, 2017 unopposed motion for an extension of time

to file a brief. We GRANT the motion. Appellants shall file a brief by September 11, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE